Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2002/0077540 to Kienzle, III et al., U.S. Patent Pub. No. 2005/0251026 to Stone, and U.S. Patent Pub. No. 2005/0113846 to Carson disclose a method for assisting a surgeon including providing an orientation device that includes at least one inertial sensor and a display, coupling the orientation device to a surgical instrument, positioning the orientation device and surgical instrument within the surgical field, establishing a reference frame and plane, wherein the orientation device determines an orientation measurement of the orientation device relative to the reference frame and plane, and aligning a prosthetic component based on on-screen graphics presented on the display of the orientation device, the on-screen graphics comprising an indicator to aid the user in maintaining a particular orientation. The prior art fails to teach or disclose, however, wherein the method includes  positioning the orientation device and the surgical instrument at a second location after registering the orientation device at the first location, wherein in the second location the prosthetic component is at least partially within an acetabulum of a pelvis of a patient, and wherein an angle measurement is presented on the display.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775